Citation Nr: 0005742	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (total) rating for post 
traumatic stress disorder, currently rated as 70 percent 
disabling.  

2.  Entitlement to service connection for disabilities of the 
neck, throat, and skin, claimed as secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected post traumatic stress 
disorder, and service connection for skin, neck, and throat 
disorders secondary to herbicide exposure.  The veteran filed 
a timely notice of disagreement, initiating this appeal.  
After being provided a statement of the case, he filed a 
timely VA Form 9, perfecting his appeal.  He was afforded a 
personal hearing at the RO in October 1997.  

In a June 1998 rating decision, the veteran was awarded an 
increased rating, to 70 percent, for his service connected 
post traumatic stress disorder.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  

This appeal was first presented to the Board in May 1999, at 
which time it was remanded for additional development.  It 
has now been returned to the Board.  






FINDINGS OF FACT

1.  The veteran's post traumatic stress disorder renders him 
substantially incapable of obtaining or retaining gainful 
employment.

2.  The veteran served in Vietnam during his period of 
military service, and was exposed to chemical herbicides, 
including Agent Orange.  

3.  The evidence does not demonstrate that he has any 
disability of the neck, skin, or throat which is due to or 
results from a disease or injury incurred in or aggravated by 
service.  

3.  The evidence does not demonstrate that he has any 
disability of the neck, skin, or throat which is due to or 
the result of herbicide exposure during service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for post traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (1999).  

2.  The veteran's claims for service connection for 
disabilities of the skin, neck, and throat are not well 
grounded, and must be denied.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active military service from February 1967 to 
October 1968.  His service personnel records reflect service 
in Vietnam.  According to his service medical records, he was 
afforded a pre-induction medical examination in May 1966.  At 
the time, he had no disabilities of the throat, neck, or 
skin; however, several scars of the left arm, left knee, and 
right lower leg were noted.  In May 1967, the veteran 
sustained a burn on his left leg.  After a week's time, it 
was seen to be slow in healing, and a surgical skin graft was 
performed at the burn site.  This operation was performed 
without complications, and the veteran was discharged from 
the hospital for post-operative follow-up care on an 
outpatient basis.  In May 1968, he was treated for a skin 
disorder, diagnosed as tenia versicolor, of the neck and 
torso.  Medication was prescribed.  By the time of his 
October 1968 service separation examination, his skin was 
without abnormality.  

In July 1981, the veteran sought treatment at the emergency 
room of a private hospital for a foreign body in his throat, 
which he felt after eating chicken for lunch.  An 
esophagoscopy was performed, but no foreign body was found.  
It was assumed to have passed, and he was released.  However, 
he returned to his private physician later that month with 
complaints of intermittent hoarseness.  An ulcer of the 
lingual surface of the right mandible was noted.  Medication 
was prescribed, and the veteran was told to return if he had 
further difficulties.  The medical record reflects no 
additional treatment with this physician for this disability.  

The veteran was granted service connection in October 1982 
for residuals of a burn to the skin of the left leg.  

The veteran was granted service connection for post traumatic 
stress disorder via an October 1987 rating decision.  In 
March 1995, he filed a claim for an increased rating for his 
post traumatic stress disorder, at the time rated as 50 
percent disabling.  

Records of a February 1995 VA psychiatric examination were 
obtained by the RO.  At the time, the veteran was an 
inpatient at a VA medical center.  He was admitted that same 
month, and was receiving psychiatric treatment following a 
claimed suicide attempt.  His reported symptoms included 
crying spells, poor sleep, an exaggerated startle response, 
and nightmares.  He was currently single, and lived with his 
brother.  He drank alcohol daily, and used drugs on occasion.  
On physical evaluation, he was alert and fully oriented, and 
his manner was pleasant and cooperative.  His mood was 
depressed, with a sad facial expression.  His thought 
processes were logical and goal-directed, but somewhat slow.  
He reported some auditory hallucinations, described as 
"whispering," but no visual hallucinations.  Some paranoia 
was reported by the veteran.  He denied any homicidal 
ideation, and no longer had an active plan for suicide.  His 
memory, both recent and remote, was fair.  His intelligence 
was estimated to be in the average range, and he had partial 
insight.  Post traumatic stress disorder and major depressive 
disorder were diagnosed, with disability in the severe range, 
according to the VA examiner.  The veteran was competent to 
handle his own funds.  He was ultimately released from 
hospitalization in March 1995, with medication and 
instructions to seek outpatient follow-up care.  Other, non-
psychiatric diagnoses included hypertension and a history of 
a cerebrovascular accident, with residual left hemiparesis 
and organic brain syndrome.  

The veteran filed a claim for "any cancers related to 
Vietnam Agent Orange" in December 1996.  He stated that he 
had recently been treated for "skin conditions and neck and 
throat problems" at the local VA medical center, and he felt 
these were related to Agent Orange exposure during Vietnam.  

In February 1997, the RO considered the veteran's claim for 
an increased rating for his post traumatic stress disorder, 
and for service connection for residuals of Agent Orange 
exposure.  Both claims were denied.  The veteran responded 
with a March 1997 notice of disagreement regarding both 
decisions, and filed an additional claim for service 
connection for peripheral neuropathy secondary to Agent 
Orange exposure.  He was sent a March 1997 statement of the 
case, and filed a VA Form 9 in May 1997.  He argued his post 
traumatic stress disorder symptoms prevented him from 
maintaining employment.  

The veteran filed an August 1997 VA application for 
compensation and pension, claim service connection for 
"Agent Orange exposure."  He wrote that as a result of his 
Agent Orange exposure, he had "soft tissue sarcoma," and 
disabilities of the larynx, leg, and neck.  He also had skin 
tumors.  Service connection was also claimed for cervical 
myelopathy, also secondary to herbicide exposure.  

The veteran was hospitalized at a VA facility for a week in 
July 1997 for treatment of weakness and loss of function of 
the extremities.  He was afforded a full range of testing and 
treatment, and was discharged that same month.  His discharge 
diagnoses included cervical myelopathy.  He was again 
hospitalized in August 1997 for treatment of symptoms similar 
to those reported in July 1997.  He was treated and released 
that same month.  

A personal hearing before RO personnel was afforded the 
veteran in October 1997.  He testified that he was frequently 
in areas that had recently been sprayed with herbicides.  
This exposure resulted in skin tumors which were removed 
several years ago, according to the veteran's testimony.  He 
also had problems with his throat, including difficulty 
swallowing, which required surgery.  He asserted that these 
were related to Agent Orange exposure.  Regarding his post 
traumatic stress disorder symptoms, he says he has frequent 
angry outbursts which lead to violence, if other people are 
nearby.  For that reason, he tends to keep to himself and 
cannot work.  He also has poor sleep, due to nightmares and 
hypervigilance.  

In support of the veteran's claim, the RO obtained the 
veteran's VA outpatient treatment records.  The veteran has 
sought treatment at VA medical facilities for many years for 
a variety of disabilities.  He has consistent complaints of 
joint pain and weakness, and neurological difficulties in his 
hands, feet, and legs.  He has also received intermittent 
psychiatric counseling and treatment.  The veteran's medical 
care is ongoing.  

A new VA post traumatic stress disorder examination was 
afforded the veteran in April 1998.  He reported such 
symptoms as poor sleep, self-isolation, angry outbursts and a 
quick temper, auditory hallucinations, and paranoid thoughts.  
He also had frequent suicidal thoughts, with prior attempts.  
Upon objective examination, the veteran was alert, oriented, 
and appeared his stated age.  His mood was depressed, and his 
speech was agitated.  His thought processes were somewhat 
slowed, but were devoid of any current auditory or visual 
hallucinations.  Paranoid thoughts were reported, and the 
veteran had some homicidal and suicidal ideation, with no 
active plans.  His memory, both recent and remote, was fair.  
He was unable to concentrate sufficient to spell words 
backward or interpret proverbs.  His intelligence was 
estimated to be below average, and he had only partial 
insight.  The veteran was diagnosed with post traumatic 
stress disorder, and a Global Assessment of Functioning (GAF) 
score of 45 was assigned.  The veteran's symptoms were 
described as "significant and serious," but he was 
competent to handle his own funds.  

Also in April 1998, the veteran spent a week at VA medical 
center for treatment of suicidal thoughts.  He was given 
counseling and medication, and was discharged for outpatient 
follow-up care.  

The RO reviewed this evidence and in a June 1998 rating 
decision, awarded the veteran an increased rating, to 70 
percent, for his post traumatic stress disorder.  In a July 
1998 rating decision, the veteran was awarded a total 
disability rating due to individual unemployability.  

The veteran's claim was first presented to the Board in May 
1999, at which time it was remanded for additional 
development.  

In September 1999, the RO received Social Security 
Administration records concerning the veteran's claim for 
Social Security Disability benefits.  He was awarded benefits 
in July 1986, effective to August 1981.  His disabilities 
included bilateral degenerative joint disease of the knees, 
chronic low back pain, and anxiety neurosis.  The veteran was 
given a follow-up psychiatric examination by the Social 
Security Administration in August 1996.  He related such post 
traumatic stress disorder symptoms as irritability, poor 
sleep, and angry outbursts.  He also described his treatment 
history, including numerous psychiatric hospitalizations.  
The examiner interviewed the veteran and concluded it was 
"quite clear" that the veteran could not work due to his 
psychiatric disabilities, diagnosed as post traumatic stress 
disorder and depression.  

The RO considered this additional evidence and continued the 
prior denial of an increased rating, in excess of 70 percent, 
for the veteran's post traumatic stress disorder.  Also, 
service connection remained denied for throat, neck, and skin 
disabilities secondary to Agent Orange exposure.  The appeal 
was then returned to the Board for re-consideration.  


Analysis
I. Increased rating - Post traumatic stress disorder

The veteran's claim for entitlement to an increased rating 
for his service-connected post traumatic stress disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the veteran initiated his claim in March 
1995, prior to the regulatory changes.  Therefore, in light 
of Karnas, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in April 1998, and reconsidered his 
claim under all applicable laws and regulations in June 1998; 
thus, a remand for this purpose is not necessary at this 
time.  

Currently, the veteran's post traumatic stress disorder is 
rated as 70 percent disabling.  Post traumatic stress 
disorder is evaluated under the provisions of 38 C.F.R. 
Diagnostic Code 9411.  Under this code, prior to the 
amendments of November 7, 1996, a 100 percent rating was 
assigned when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
the veteran is demonstrably unable to obtain or retain 
employment.

As amended effective November 7, 1996, the rating criteria 
provide for a 100 percent rating when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

For the reasons to be discussed below, the medical evidence 
establishes that a 100 percent (total) disability rating is 
warranted for the veteran's post traumatic stress disorder.  

Considering the veteran's symptoms first in light of the 
criteria in effect prior to November 1996, the medical 
evidence has indicated on at least one occasion, the August 
1996 Social Security Administration psychiatric examination, 
that the veteran is unemployable due to his post traumatic 
stress disorder, based on the assessment of a qualified 
medical expert.  The Social Security examiner interviewed the 
veteran and concluded it was "quite clear" that the veteran 
could not work due to his psychiatric disabilities, diagnosed 
as post traumatic stress disorder and depression.  He has 
consistently reported nightmares, flashbacks, depressed mood, 
crowd avoidance, suicidal ideation, and irritability, and he 
has been unable to hold a regular job since approximately 
1980.  He has also been hospitalized on several occasions for 
treatment of his post traumatic stress disorder.  A Global 
Assessment of Functioning score of 45 has been assigned the 
veteran, according to the April 1998 VA psychiatric 
examination report.  The Global Assessment of Functioning is 
a scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), a Global Assessment of 
Functioning score between 41-50 represents "serious 
impairment in social, occupational, or school functioning."  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., pp. 46-47 (1994).  At 
the time of the veteran's most recent VA psychiatric 
examination, in April 1998, his disability was described as 
"significant and serious" by the expert medical examiner.  
Likewise, his impairment due to post traumatic stress 
disorder was described as "severe," according to the 
February 1995 VA examination report.  

The totality of the record suggests the veteran is 
demonstrably unable to obtain or retain employment, as would 
warrant a 100 percent disability rating under the criteria in 
effect prior to November 1996.  There is no significant 
medical evidence to the contrary, and sufficient examination 
and treatment have been afforded the veteran in this case.  
In light of 38 C.F.R. §§ 4.3 and 4.7, described above, his 
Global Assessment of Functioning score, and the diagnosis of 
"severe" impairment are sufficient to warrant an increased 
(total) rating to 100 percent.  


II. Service connection - Disabilities of the neck, throat and 
skin, 
secondary to herbicide exposure

The veteran seeks service connection for disabilities of the 
neck, throat, and skin, claimed as secondary to herbicide 
exposure in service.  The law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  For veterans who served on active duty in 
Vietnam within the applicable time frame and later developed 
one of the specified presumptive diseases, exposure to 
herbicides is conceded and service connection for the 
presumptive disease is granted.  38 U.S.C.A. §§ 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(e) 
(1999).  

As a preliminary matter, the veteran has been diagnosed as 
having residuals of a burn of his left leg, as well as 
numerous scars on various parts of his body secondary to skin 
graft operations to heal the left leg burn.  As the veteran 
has already been granted service connection for these skin 
disabilities, they will not be considered in adjudicating the 
veteran's claim for service connection for a skin disability 
secondary to Agent Orange exposure.  

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) (1999); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  Several skin, 
muscle, and nerve diseases have been placed on the list of 
presumptive diseases for herbicide exposure, but the veteran 
has not demonstrated that he currently has these or any other 
presumptive disease; thus, the statutory presumption of 
herbicide exposure does not apply in the present case.  
38 U.S.C.A. § 1116(a)(2) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(e) (1999).  Nevertheless, the veteran's DD-214 
indicates he served in Vietnam between January 9, 1962, and 
May 7, 1975, the period for which it has been acknowledged 
herbicide agents were used.  38 C.F.R. § 3.307(a)(6) (1998).  
Thus, his credible testimony regarding herbicide exposure is 
accepted as sufficient proof of such exposure.  

Nevertheless, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

For the reasons to be discussed below, the veteran's claim 
for service connection for disabilities of the skin, neck, 
and throat, claimed as secondary to herbicide exposure, must 
be denied as not well grounded.

Considering first the veteran's claim that his skin, neck, 
and throat are a result of Agent Orange exposure, the 
regulatory list of presumptive diseases for herbicide 
exposure includes several such disabilities, as is noted 
above.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.309(e) (1999).  However, the veteran has not 
provided any evidence that he currently has any of the 
presumptive disabilities.  He has submitted private medical 
records from July 1981 concerning treatment for a throat 
disability, suspected to be foreign body left over from the 
veteran's lunch.  His throat was surgically examined, and no 
foreign body was found.  The medical examiner suspected it 
had been swallowed.  When he returned to his private 
physician that same month for treatment of intermittent 
hoarseness, an ulcer of the lingual surface of the right 
mandible was diagnosed.  The private physician gave no 
indication that this ulcer was related to herbicide exposure, 
or that it was a symptom of any underlying disease.  The 
veteran was given medication, and he did not return for 
follow-up care.  No evidence has been submitted which would 
suggest this throat ulceration was due to or the result of 
Agent Orange exposure, or was otherwise symptomatic evidence 
of an Agent Orange presumptive disability.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.309(e) (1999).  

The veteran was also diagnosed in May 1968, during service, 
with a skin disability, described as tenia versicolor, and 
medication was afforded him.  By the time of his October 1968 
service separation examination, no such skin disability was 
noted.  The veteran has not presented any evidence that he 
has a current diagnosis of tenia versicolor, or any other 
skin disability due to his tenia versicolor incurred during 
service.  He has also not demonstrated that he has a current 
diagnosis of any of the skin disabilities noted on the 
presumptive list of herbicide-related disabilities.  At his 
October 1997 personal hearing at the RO, the veteran 
testified that he has developed several "fatty tumors" on 
his skin which are the result of Agent Orange exposure.  
While he is not a medical expert qualified to speak on 
matters of medical etiology, he nevertheless may offer 
evidence regarding such easily observable symptomatology as 
an irregularity of the skin.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Falzone v. Brown, 8 Vet. App. 398 (1995).  A 
current skin disability is thus conceded arguendo, for the 
purposes of this decision.  However, the veteran is not 
qualified to diagnosis any current skin disability as tenia 
versicolor, or any herbicide-related presumptive disability, 
and he is likewise not qualified to state, with any degree of 
medical certainty, that such a skin disability results from 
herbicide exposure.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)].  

The totality of the evidence does not demonstrate that the 
veteran has any of the disabilities for which presumptive 
service connection is granted due to herbicide exposure.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(e) (1999).  Nevertheless, this fact alone does not 
signal the conclusion of his claim.  

While the veteran cannot be afforded the statutory 
presumptions discussed above, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the Combee holding does not preclude the 
Court's previous holdings that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit, supra.  

In the present case, the veteran has offered only his own 
contentions that his current disabilities of the neck, skin, 
and throat are due to or the result of Agent Orange exposure.  
As a layperson, the veteran's testimony regarding issues of 
medical causation and etiology is not binding on the Board, 
and is insufficient to well grounded his claim.  See Pearlman 
v. West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  The medical 
evidence of record is otherwise silent as to any nexus 
between any of the veteran's current diagnoses, and his 
herbicide exposure during service.  In the absence of any 
medical evidence of a nexus between in-service herbicide 
exposure and a current disability, the claim is not well 
grounded, and must be denied.  See Wade v. West, 11 Vet. 
App. 302, 305-6 (1998) (citing Caluza, supra).  

In conclusion, the veteran has not demonstrated that he first 
incurred any of his claimed disabilities of the neck, skin, 
or throat during service.  He has also not submitted medical 
evidence of a nexus between any in-service herbicide exposure 
and a current neck, skin, or throat disability.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  For this reason, his claims for 
service connection for disabilities of the skin, neck, and 
throat are not well-grounded, and must be denied on that 
basis.  See Wade, supra.  


ORDER

1.  An increased rating, to 100 percent, is warranted for the 
veteran's post traumatic stress disorder.  

2.  Service connection is denied for disabilities of the 
skin, neck, and throat, claimed as secondary to herbicide 
exposure.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

